Citation Nr: 1047781	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1949 to June 1952.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which, inter 
alia, granted the Veteran's service connection claim for PTSD at 
a 10 percent disability rating.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

The Board notes that a VA medical treatment record appears to 
indicate that the Veteran's PTSD may render him unemployable, 
stating that he might be a danger to himself or others if he 
attempted employment and that he had failed several attempts to 
return to work.  See the VA medical treatment record dated in 
January 2010.  In this regard the United States Court of Appeals 
for Veterans Claims (Court) recently held that a request for 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities, whether expressly 
raised by the Veteran or reasonably raised by the record is not a 
separate "claim" for benefits, but rather, can be part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is sought, part and parcel with the increased 
rating claim is the issue whether a TDIU is warranted as a result 
of that disability.  Id.  In this instance, the same VA medical 
treatment record also indicates that the Veteran's PTSD causes 
"significant impairment" in his ability to work, indicating 
that the Veteran's disability is not totally disabling.  
Furthermore, the Veteran has not claimed that he is unemployable 
due to his PTSD and the medical treatment records as well as the 
Veteran's own statements indicate that he has maintained a 
continuously active social life and hobbies such as home 
construction projects throughout the appeal period.  Finally, 
neither the Veteran, nor his representative, has presented any 
indication that the Veteran's current unemployment is in any way 
related to his PTSD.  As such, the Board concludes that the issue 
of TDIU has not been raised by the Veteran or the record at this 
time.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by 
such symptoms as chronic sleep impairment, depressed mood, 
anxiety shown by irritability, hyperarousal, avoidance, anger, 
and occasional withdrawal, as well as panic attacks that occur 
weekly or less often, with some obssessional rituals and mild 
memory loss, which collectively causes him to experience 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  For the entire appeal period, the Veteran has generally 
functioned satisfactorily with routine behavior, self-care, and 
normal conversation, and he has been able to maintain and 
establish effective relationships.  The medical evidence also 
shows that he does not experience circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, or impairment in 
judgment or abstract thinking.  


CONCLUSION OF LAW

The criteria are met for a disability rating of 30 percent, but 
no greater, for the Veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in March 
2008.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his initial claim for PTSD; (2) informing him about 
the information and evidence VA would seek to provide; and (3) 
informing him about the information and evidence he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Furthermore, the March 2008 letter from the AOJ further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the 
September 2008 rating decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 
18 Vet. App. at 120.  Thus, there is no timing error.  

However, with regard to content, it is noted the claim currently 
at issue stems from an initial rating assignment.  In this 
situation, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where service 
connection was granted and the disability rating and effective 
date assigned prior to the enactment of the VCAA - so prior to 
November 9, 2000.  The Court most recently clarified in Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  In this 
regard, the Court emphasized its previous holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Therefore, once a NOD has been 
filed, only the notice requirements for rating decisions and 
statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 
7105 control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.

Applying the above analysis to the present case, the Veteran does 
not contend, nor does the evidence show, any notification 
deficiencies with respect to content that have resulted in 
prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  Even so, after the Veteran filed an NOD as to a 
higher initial rating for his PTSD, the additional notice 
requirements described within 38 U.S.C. §§ 5104, 7105 were met by 
the February 2009 SOC, and the November 2009 and April 2010 
SSOCs.  Specifically, these documents provided the Veteran with a 
summary of the pertinent evidence as to his PTSD claim, a 
citation to the pertinent laws and regulations governing a higher 
initial rating for his PTSD and a summary of the reasons and 
bases for the AOJ's decision to deny a higher initial rating for 
PTSD.  Therefore, after filing his April 2008 NOD, the Veteran 
was provided with ample opportunity to submit evidence regarding 
the appropriate rating for his claim, which he has taken full 
advantage of.  In any event, the Veteran in this case does not 
contend, nor does the evidence show, any notification 
deficiencies either with respect to timing or content that have 
resulted in prejudice to the Veteran.  Thus, the Veteran has 
received all required notice in this case.

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), 
service personnel records (SPRs), and VA medical treatment 
records.  The Veteran was also provided with two VA psychiatric 
examinations which thoroughly reviewed the severity and 
manifestations of his PTSD and its effects in his daily life and 
employment in June 2008 and October 2009, providing sufficient 
evidence to decide the Veteran's claim at this time.  38 C.F.R. 
§ 4.2 (a VA examination must be adequate for rating purposes).  
The Veteran has submitted personal statements, VA medical 
treatment records, lay statements from his spouse, as well as 
hearing testimony.  The Veteran has not provided authorization 
for VA to obtain any additional private medical records, nor has 
he indicated that such records exist.  Therefore, the Board is 
satisfied that all relevant evidence identified by the Veteran 
has been secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that the Veteran has objected to the VA 
psychiatric examination of October 2009, and requested a new 
examination.  The Veteran indicated that he became frustrated 
because of difficulty understanding the evaluator, and that his 
frustration caused him to withdraw from the interview to get it 
over with.  See the Veteran's January 2010 statement, and the May 
2010 hearing transcript pages. 16-17.  However, the October 2009 
VA psychiatric examination provides a thorough review the 
manifestations and symptoms related to the Veteran's disorder 
such that it does not appear that the examiner was unable to 
provide an adequate examination, nor has the Veteran presented 
competent evidence to show that the examination was inadequate.  
Even so, the Board notes that the duty to assist is not a one-way 
street; a claimant cannot remain passive when he has relevant 
information, or actively thwart an attempt by VA to obtain 
relevant evidence.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) 
(VA has duty to assist the Veteran, not a duty to prove his claim 
while the Veteran remains passive); accord Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In particular, the Veteran is not 
entitled to request a new examination when he has indicated that 
he actively chose to be uncooperative with an examination 
provided for him.  Finally, the Board notes that the record 
contains comprehensive VA PTSD treatment records from around the 
time of the October 2009 VA psychiatric examination.  The Veteran 
has also presented competent testimony describing the 
manifestations of his PTSD at his May 2010 Board hearing.  None 
of the new evidence shows new symptoms or conclusions which 
directly contradict the basic symptoms found by the October 2009 
VA psychiatric examiner.  As such, although the GAF scores 
provided over the course of the Veteran's claim vary, 
particularly between the findings of his treating VA specialists 
and the VA psychiatric examinations, the Board has directly 
considered the Veteran's own statements regarding the 
manifestations of his disorder along with the October 2009 
examination in granting an increased rating for the appeal 
period.  Therefore, the Board finds that a new VA psychiatric 
examination to address any deficiencies in the October 2009 
examination is not warranted.

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection (in 
this case October 31, 2007) until the present.  This could result 
in "staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether there 
have been times since the effective date of his award when his 
disabilities have been more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 10 percent evaluation is 
provided for an acquired psychiatric disorder that causes 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during the periods of significant stress, 
or, symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130.  

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.  

An even higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id; see also Bowling v. Principi, 
15 Vet. App. 1, 11 (2001) (holding that in determining whether 
the Veteran meets the criteria for a 70% rating, the Board must 
consider whether the Veteran has deficiencies in most of the 
following areas:  work, school, family relations, judgment, 
thinking, and mood).

The requirements of a 100 percent rating under Diagnostic Code 
9411 are:  total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A Global Assessment of 
Functioning (GAF) score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 
10-95.

The higher the score, the higher the overall functioning of the 
individual is.  For instance, a score of 31-40 represents 
"[s]ome impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school)."  DSM-IV at 46-47.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

A score of 71-80 represents "symptoms[, if]... present,...that are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no more 
than slight impairment in social occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork)."  
Id.

Analysis- Higher Initial Disability Rating for PTSD

The Veteran's claim for service connection for PTSD was granted 
in September 2008, with an initial rating of 10 percent effective 
October 31, 2007 under Diagnostic Code 9411.  38 C.F.R. § 4.130.  
The Veteran currently seeks a rating in excess of 10 percent for 
the appeal period.

The Board notes the VA psychiatric examination of October 2009 
indicated an additional diagnosis of compulsive personality.  
When it is not possible to separate the effects of the service-
connected condition versus a non-service-connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved in 
the Veteran's favor, thus attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  The 
Board also notes that the rating criteria for PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, explicitly consider 
compulsive behavior, and also do not provide a mechanism for 
separately considering manifestations of a service-connected 
mental disorder from a non-service-connected mental disorder.  
Consequently, the Board will not attempt to separate the effects 
of his compulsive personality disorder when rating his level of 
impairment due to PTSD.  

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not required 
when the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

In June 2008, the Veteran was provided with a VA psychiatric 
examination to assess the severity of his PTSD.  At that time, 
the Veteran indicated that he did not like Christmas, because 
that was the time when he experienced the "real bad time" in 
Korea.  The Veteran was indicated as being married with one child 
aged 18 living at home.  The Veteran indicated that on a typical 
day he would spend time with his son and assist around the house.  
He also indicated socializing, going to church, and going out to 
restaurants; although, when he goes out he has to sit with his 
back to the wall.  He also indicated that he enjoyed travel and 
visiting friends.  However, the Veteran indicated that he often 
doesn't feel rested when he wakes up.  

Cognitively, the Veteran was indicated as experiencing no 
impairment of thought process or communication, with no delusions 
or hallucinations.  The Veteran was neatly and cleanly dressed.  
He was indicated as being capable of maintaining his personal 
hygiene and other basic activities of daily living.  He was 
oriented to person, place, time, and situation, with goal-
oriented and logical speech.  He was indicated as being able to 
abstract and conceptualize with good comprehension, normal 
perception, and good coordination.  His long term memory was also 
good, but he had a "terrible" short term memory.  In this, his 
memory was negatively affected by some difficulty with 
concentration.  Emotionally, the Veteran did not display any 
inappropriate behavior during his interview, showing good spirits 
with good eye contact, and his mood was appropriate to his 
thought content.  He was not homicidal or suicidal, with no 
impaired impulse control, but some evidence of ritualistic 
behavior.  There was also evidence of sleep impairment.  He had a 
history of irritability, but had learned to control it.  He was 
not tearful, with a good interest level and motivation, with no 
difficulty making decisions.

The Veteran was found to show some evidence of re-experiencing 
about 2-3 times per year, with some avoidance behavior.  He also 
showed signs of hyperarousal with some history of trouble with 
anger and difficulty falling asleep.  He also occasionally would 
check the perimeter at home and jump due to sudden or loud 
noises.  The examiner concluded that the Veteran had a good 
quality of life and good psychosocial functioning with some PTSD 
symptoms; however, the examiner expected the Veteran to continue 
to "handle them well."  His GAF score was provided as 75 
(indicative of no more than transient symptoms with slight 
impairment).

As noted above, the Veteran's ongoing treatment for PTSD 
throughout the appeal period is also of record.  In December 
2008, the Veteran was given a mental status examination by a VA 
social worker.  He indicated that this time of year was 
particularly difficult, needing several moments to compose 
himself.  He indicated that he was experiencing nightmares which 
caused sleep disturbance, and hypervigilance indicating that he 
will sit with his back to the wall and will also patrol his yard 
at times.  His hygiene, grooming, and dress were adequate and 
consistent with the situation.  His behavior was cooperative and 
reasonable.  He was indicated as being alert and oriented with 
normal speech.  His thought and perception were within normal 
limits and he had good insight and judgment with an intact 
memory.  He was, however, noted as showing a depressed mood with 
a congruent affect.  He was also generally described as 
experiencing "severe symptoms" with intrusive thoughts, 
nightmares, and emotional reactivity.  There was also evidence of 
avoidance, such as avoiding things associated with combat with 
detachment and a foreshortened future.  There was also evidence 
of hyper-arousal with sleep disturbance, anger, irritability, 
hypervigilance, and startle response.  The Veteran's current 
marriage was described as close and supportive.  The Veteran's 
increased symptomatology was indicated as being due to the time 
of year being the same time of year that the conflict became much 
worse.  The Veteran's GAF score was given as 35 (indicative of 
major impairment).

In March 2009, his social worker found that his symptoms were 
ongoing with intrusive thoughts, nightmares, and emotional 
reactivity, and noted that he continued to experience sleep 
disturbance.  These findings were confirmed later that same month 
by a VA staff psychiatrist, who found that the Veteran was 
experiencing hypervigilance, avoidance, withdrawal, and 
isolation.  The staff psychiatrist noted that the Veteran had 
experienced recurrent nightmares, intrusive thoughts, and sleep 
disturbance as well as anger and irritability.  However, the 
Veteran's mental status was indicated as well-oriented and alert.  
The Veteran was appropriately dressed and behaved with coherent 
speech as well as logical and goal-directed thoughts.  There was 
no evidence of hallucinations, paranoia, or delusional thinking.  
Nor was there evidence of mania, anxiety, or cognitive deficits.  
The Veteran's judgment and insight were good and his mood was 
euthymic (i.e., normal and non-depressed) with appropriate 
affect.  A risk assessment was performed, and the Veteran was 
indicated as not being at risk, with was no evidence of suicidal 
or homicidal ideations.  The Veteran's GAF score was indicated as 
35.  A month later, in April 2009, the same psychiatrist provided 
a description of the Veteran's PTSD that was essentially the 
same, but provided the Veteran with a slightly higher score of 
40, although this is still indicative of major impairment.  

In May 2009, the Veteran's social worker reported that the 
Veteran had not shown any significant improvement with 
medication, and that his sleep disturbance was his primary 
concern.  In fact, the Veteran's sleep disturbance appeared 
slightly worse than before with only about 2 hours of sleep a 
night and waking about 4-5 times a night.  However, the Veteran's 
mental status examination showed a substantially similar result 
to the March 2009 VA staff psychiatrist, and his GAF score was 
again provided as 40.  In contrast, later that month, the VA 
staff psychiatrist indicated that the Veteran showed some 
improvement with sleep improvement after being prescribed a new 
medication, and indicated that the Veteran had been able to cope 
with the recent hospitalization of his wife.  Again, the Veteran 
was found to not be at risk.  However, his mental status 
examination provided the same indications as before regarding his 
cognitive and emotional state, and the Veteran was again given a 
GAF score of 40.  In July 2009, the Veteran met with his VA 
social worker, and indicated experiencing an improved mood on new 
medication, but with continued sleep disturbances 2-3 times per 
week and nightmares.  His mental status examination was provided 
as the same as before, with a continued GAF score of 40.  Later 
that same month, the VA staff psychiatrist again indicated 
improvement with no risk to himself or others, with similar 
cognitive and emotional findings and a GAF score of 40. 

Then, in September 2009, the Veteran was again seen by the VA 
staff psychiatrist.  At that time, the Veteran again indicated 
sustained improvement, such as a recent vacation and interaction 
with his son.  The Veteran had been able to cope with his 
circumstances, and again showed no suicidal or homicidal 
ideation, with no evidence of risk to himself or others.  The 
Veteran's mental status was described as the same as previously 
by this physician, and his GAF score was given as 45 (indicative 
of serious symptoms or impairment).  

Then, in October 2009, the Veteran was provided with another VA 
psychiatric examination to assess the effects of his PTSD.  
Again, the Veteran was indicated as being somewhat better due to 
medication, but still experiencing lack of energy.  The Veteran 
reiterated that he tended to get depressed around Christmas time, 
probably due to the fact that this was the time that "all hell 
broke loose in Korea."  The Veteran indicated that he gets upset 
whenever he thinks about it.  He indicated that he experienced 
intrusive memories, and has to consciously force them out of his 
mind.  The Veteran also described experiencing avoidance, 
withdrawal, hyperarousal, and irritability.  The Veteran 
continued to be married, and he and his wife live with his 20-
year-old son.  The Veteran had two prior marriages, and with some 
limited contact from those family members.  

Socially, the Veteran indicated that he had a couple of friends, 
but limited socializing.  For recreation, he motorcycles with his 
wife and son.  The Veteran indicated that he could be "hot-
headed" but never physically assaultive.  His leisure was 
limited to cycling and working on his house, and he recently 
finished an addition with his son.  Cognitively, the Veteran's 
mental status was indicated as showing no gross impairment in 
thought or communications, with no delusions or hallucinations.  
His eye contact was good, and he interacted well during the 
session, with no inappropriate behavior.  The Veteran was able to 
maintain his personal hygiene and other basic daily activities, 
and was oriented to person, place, and time.  He had no suicidal 
or homicidal ideation.  The Veteran was indicated as having some 
failure of his distant memory but this was considered consistent 
with his age.  The Veteran also admitted to some compulsive 
tendencies such as counting.  He was clean and neat, orderly and 
organized, and very punctual, and indicated that he periodically 
worries.  The Veteran's speech was relevant and logical with no 
obscure speech patterns.  The Veteran indicated that he no longer 
experienced panic attacks and denied any impulse control 
problems.  However, he did indicate that when he hears gunshots 
on the BLM land near his property he will drop to the ground.  
Finally, the Veteran indicated continued poor sleep and racing 
thoughts at night.  

In summary, the examiner concluded that the Veteran experienced 
intrusive and upsetting memories, with intrusive memories and 
nightmares about twice a month.  He showed hyperarousal and 
startles easily, and avoids violent movies and fireworks.  The 
examiner found that the Veteran experienced PTSD symptoms that 
were "transient and mild," but these symptoms can "decrease 
[his] work efficiency and ability to perform occupational tasks 
during periods of significant distress."  The Veteran was 
generally stable on his medication, but the examiner also 
conceded that the Veteran's symptoms could be worse in December 
because that was the anniversary of his in-service stressors.  
The VA psychiatric examiner assigned the Veteran a GAF score of 
65 to 70 (indicative of mild symptoms and slight impairment).  

Subsequently, however, in January 2010, the Veteran met with the 
VA staff psychiatrist with his wife.  At that time, they reported 
increased irritability and sleep disturbance with restless 
nights.  The Veteran's mental status was again reviewed with the 
same results, but the GAF score was given as 40.  Later the same 
month, in several different treatment records, the VA treating 
social worker pointed out that the winter months were 
particularly difficult, describing the Veteran's PTSD 
manifestations in precisely the same terms as used in the earlier 
December 2008 examination.  Additionally, the Veteran's social 
worker indicated that the Veteran was avoiding sleeping to 
suppress his nightmares, and when he did sleep could experience 
abrupt awakening in panic due to frightening dreams, and awarding 
a GAF score of 35.

Then, several days later, still in January 2010, the Veteran's 
social worker submitted a statement into the Veteran's VA medical 
treatment records that the Veteran's PTSD impaired his career and 
social life, noting that the Veteran was experiencing:  intense 
intrusive thoughts, nightmares, and intense emotional distress 
when exposed to reminders of traumatic events with physiological 
reactivity.  The Veteran also showed avoidance and hyper-arousal.  
The treating social worker found that the Veteran showed severe 
limitations in all major areas of his life, that his ability to 
work was "significantly impaired, and that he has failed several 
attempts to return to work."  The VA social worker indicated 
that if the Veteran were to attempt employment, he "would be at 
risk of harming himself or others."  The social worker also 
indicated increased obssessional rituals including checking door 
locks and patrolling the neighborhood.  The Veteran also reported 
feelings of hopelessness, severe depression, anger at 
insignificant issues, and periodic overwhelming anxiety with 
panic attacks.  The social worker also indicated that the 
Veteran's PTSD manifestations had significantly impaired his 
relationship with his family.  Finally, the examiner noted that 
the Veteran had contemplated suicide, concluding that the Veteran 
was unemployable, and that he will continue to experience 
impaired social interactions.  However, the social worker 
assigned a GAF score of 45, higher than her prior score.

Finally, in March 2010, the Veteran was seen by the VA staff 
psychiatrist.  The Veteran reported improvement, feeling more 
euthymic, without the previously reported irritability, and 
improved sleep.  The Veteran indicated an optimal energy level, 
and that he was occupied on various projects and going on short 
trips on his motorcycle.  The Veteran was found not to be at risk 
and was assigned a GAF score of 40.  Then, in April 2010, the 
Veteran was seen by the VA social worker who noted that the 
Veteran was participating in many enjoyable activities, including 
with his family, and managing his PTSD symptoms well.  He 
indicated feeling frustrated when watching the news, but that he 
was able to identify when he needed to turn the news off and 
engage in other activities.

The Veteran also submitted relevant testimony in May 2010 at his 
Board hearing.  At that time, the Veteran indicated that he had a 
construction hobby and was building a breakfast nook onto his 
house.  In pursuing this hobby he has to go and buy materials 
several times a day, but he also periodically loses interest in 
his work.  See the hearing transcript pages. 3, 8, 9, 15.  He 
also indicated that he has a large family and a few friends with 
whom he spends time.  Id. pg. 4.  Cognitively, the Veteran 
indicated that he experienced memory loss.  Id. pg. 10.  
Emotionally, the Veteran indicated that he experiences emotional 
disturbances about 3-4 times per month.  Id. pg. 5.  Since 
beginning to take medication, he indicated that his anxiety 
attacks have decreased from about twice a week to twice a month.  
Id. pges. 5-7.  

The Veteran also indicated continued trouble sleeping.  Id. pg. 
7.  The Veteran also indicated that he checks his perimeter when 
he goes to a new place.  Id. pges. 8-9.  The Veteran also 
reported that he has been receiving ongoing therapy, but does not 
wish to receive group treatment.  Id. pges. 12-13.  The Veteran 
also indicated that his brother had died, and he believed that 
this had aggravated his condition.  Id. pges. 13-14.  The Veteran 
also stated that he experienced flashbacks, and these could 
interfere with his sleep.  Id. pg. 14.  He also noted that he did 
not experience suicidal ideation.  Id. pg. 15.  Finally, the 
Veteran indicated that his symptoms are worse than at the time he 
was first granted service connection.  Id. pg. 16.

The Veteran's spouse also submitted statements in April 2008, 
June 2009, and January 2010.  In the April 2008 statement, she 
indicated that the Veteran's PTSD is worse during winter, and 
that during this time of year he over-reacts to noise and 
situations.  Then, in June 2009, she indicated that the Veteran 
reacted strongly to any form of violence, and also that he had 
trouble sleeping.  She also indicated that he was becoming more 
reactive and contemplative with time, that occasionally he 
frightened her, but that he had never become physically violent.  
Finally, in January 2010, she indicated that his symptoms had 
begun to manifest more frequently, and were not restricted to the 
holidays.  The Veteran and his spouse are competent to describe 
the various manifestations of his PTSD.  See 38 C.F.R. 
§ 3.159(a)(2).  These statements indicating that the Veteran 
experiences emotional disturbance, and that his symptoms have 
worsened, as such provide competent and credible evidence 
regarding the manifestations of his condition.

The Board notes the GAF scores provided for the Veteran vary 
greatly.  The Veteran was initially rated with a GAF score of 75 
at his VA psychiatric examination in June 2008.  However, in 
December 2008 and March 2009, the Veteran's GAF score was 
indicated as 35 by his treating social worker.  The VA staff 
psychiatrist also assigned the Veteran a GAF score of 35 in March 
2009, but then indicated a GAF score of 40 in April, May, and 
July 2009.  Then in September 2009, the VA staff psychiatrist 
again assigned the Veteran a GAF score of 45.  Then, in October 
2009, the VA psychiatric examination assigned the Veteran a GAF 
score of 65-70.  Following this, in November 2009 and January 
2010, the VA staff psychiatrist indicated that the Veteran's GAF 
score was at 40.  However, in January 2010, the Veteran's social 
worker found that his score had dropped to a 35, but later that 
month in the statement placed in the medical record assigned the 
Veteran a GAF score of 45.  Finally, in March 2010, the VA staff 
psychiatrist assigned the Veteran a GAF score of 40.  These 
records reflect a broad range in the Veteran's disability over 
the course of the appeal period, with different medical 
professionals assigning different ratings roughly 
contemporaneously.  All of these records are provided by medical 
professionals and considered competent for the purposes of this 
opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see 
also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) 
(finding that where a Veteran does not challenge a VA medical 
expert's competence or qualifications, VA need not affirmatively 
establish that expert's competency).

However, the Board notes that "[d]ifferent examiners, at 
different times, will not describe the disability in the same 
language...  It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  38 C.F.R. § 4.2.  Furthermore, 
as is true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of the 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  As stated by the Court, credibility and weight are the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In such a case, the 
Court has declined to adapt a "treating physician rule" which 
would afford greater weight to the opinion of a Veteran's 
treating physician over the opinion of a VA or other physician.  
D'Aries v. Peake, 22 Vet. App. 97, 107 (2008) (citations 
omitted).  However, in this case, the Board notes that both the 
VA specialists treating the Veteran, the VA psychiatric 
examiners, and the Veteran and his spouse, have all indicated 
that the Veteran's PTSD is significantly more severe around 
Christmas time, which reminds him of his in-service events.  As 
such, given that the VA psychiatric examinations were conducted 
in June 2008 and October 2009, it is the Veteran's treating 
specialists who have observed him during the most severe period, 
which may give them a more complete picture of the Veteran's 
disability.  As such, the Board concludes that the Veteran's PTSD 
GAF scores appear to be best represented by the range of 35 to 45 
provided by his treating specialists, and is therefore indicative 
of serious to severe symptomatology.

Even so, VA does not assign disability percentages based solely 
on GAF scores.  See 38 C.F.R. § 4.130.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words such as serious or severe, or by 
a GAF score, is to be considered but is not determinative of the 
percentage VA disability rating to be assigned.  The percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See generally 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  Finally, the Board notes that the 
disability rating schedule is based primarily on the reduction in 
the Veteran's earning capacity.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  A disability rating based on a mental disorder 
shall be based on all of the evidence that bears on occupational 
and social impairment rather than solely social impairment.  See 
38 C.F.R. § 4.126.  As such, the Board concludes that an 
increased rating of 30 percent is appropriate for the Veteran's 
PTSD for the appeal period. 

In reaching this conclusion, the Board concludes that the Veteran 
experiences occupational and social impairment with an occasional 
decrease in his work efficiency.  The record shows that the 
Veteran has consistently manifested symptoms of anxiety such as:  
irritability, hyperarousal, and anger.  There is also some 
evidence of suspiciousness evident in his dislike of visiting new 
places and the fact that he occasionally patrols the perimeter at 
home and needs to sit with his back to the wall when he goes out.  
There is also evidence of some depression, as well as panic 
attacks which occur weekly or less often, as indicated by his own 
statement of panic attacks reduced to about twice a month.  See 
the hearing transcript pg. 6.  There is also evidence of memory 
loss.  Finally, of particular note is the Veteran's history of 
sleep impairment, which is the most consistent manifestation and 
appears to become more severe in the winter, which can be 
disrupted by nightmares, racing thoughts, and panic attacks.  
Therefore, the record shows several of the specific criteria 
indicated as examples of symptomatology appropriate for a rating 
of 30 percent.  

The Board notes that there is some evidence which could be 
considered indicative of a higher rating.  At the Board hearing, 
the Veteran has complained that his memory loss is quite severe.  
See the hearing transcript pg. 10.  His anger and irritability 
could also be considered indicative of a mood disturbance.  These 
two symptoms are indicated for consideration for a 50 percent 
rating.  The Board also notes the evidence of some obssessional 
rituals such as checking the perimeter and counting, and there is 
also the VA medical treatment record provided by the Veteran's 
social worker in January 2010 which indicated that the Veteran 
might be a risk to himself or others in a work environment, and 
that he had experienced suicidal ideation and severe depression.  
As such this evidence shows certain manifestations appropriate 
for a higher disability level.  38 C.F.R. § 4.130, Diagnostic 
Code 9411

While the January 2010 record does indicate that the Veteran 
could not return to work without posing a danger to himself or 
others, this opinion is given without any explanation for the 
conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (a medical opinion that contains only data and 
conclusions is accorded no weight).  Furthermore, the statement 
that the Veteran is a danger is directly contradicted by the 
substantial records which indicate that he has experienced no 
suicidal or homicidal ideation, and throughout his treatment his 
risk assessments have found that he is not a risk.  Finally, the 
Veteran has indicated that he has not had suicidal thoughts.  See 
the hearing transcript pg. 15.  As such, this statement is found 
to be of less probative weight than the records which show that 
the Veteran is not a danger to himself or others.  Guerrieri v. 
Brown, 4 Vet. App. at 470-71 (1993); see also Owens v. Brown, 7 
Vet. App. at 433.  

Furthermore, while the severity of the Veteran's PTSD has been 
described as more extreme during the winter months, there is also 
substantial evidence that the Veteran is functioning at a high 
level.  First, the Veteran has been consistently found to be 
alert and aware, with adequate mental functioning, and 
appropriate mood and affect.  As such, despite language and GAF 
scores indicating serious symptoms, there is no evidence of 
emotional impairment such as flattened affect, or circumstantial, 
circumlocutory, or stereotyped speech, or panic attacks more than 
once a week.  Nor is there evidence of cognitive impairment with 
any difficulty understanding complex commands, or impaired 
judgment, or abstract thinking such that a 50 percent rating is 
warranted.  

Finally, the record shows that the Veteran has been consistently 
able to maintain his activities of daily living, including 
hobbies such as construction projects, motorcycling and 
traveling.  Given the evidence that the Veteran has been able to 
maintain successful relationships with his spouse, family, and 
friends, and an active lifestyle of working on construction 
projects around the house and motorcycling including vacation 
travel, as well as a full relationship with his wife, the Board 
concludes that the evidence of record establishes that the 
Veteran does not merit a rating in excess of 30 percent for the 
appeal period.  Therefore, the Board concludes that the record 
does not show evidence of occupational and social impairment with 
reduced reliability and productivity appropriate for a rating of 
50 percent.  38 C.F.R. § 4.7.  

In determining that the Veteran does not meet the requirements 
for a rating in excess of 30 percent for the time-frame under 
consideration, the Board has considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence of a 
specified quantity of symptoms in the Rating Schedule to warrant 
the assigned rating for the Veteran's acquired psychiatric 
disorder.  See Mauerhan, supra.  Accordingly, the Board finds 
that the preponderance of the evidence is against a disability 
rating in excess of 30 percent for the Veteran's for the appeal 
period.  38 C.F.R. § 4.3.

In summary, the Board finds that the evidence supports a higher 
30 percent disability rating, but no greater, for the Veteran's 
PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.3.  In awarding 
the higher rating for the appeal period, the Board is considering 
the increased severity of symptoms shown in the winter as a 
representative of the severity Veteran's disability; therefore, 
the Board adds that it does not find that the Veteran's service-
connected PTSD on appeal should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Rating for Veteran's PTSD 

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  
See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the range 
of social and employment impairment caused by Veteran's PTSD is 
clearly contemplated by Diagnostic Code 9411.  As such, the 
Veteran's level of impairment is within the range contemplated by 
the rating criteria, which reasonably describes his PTSD 
symptomatology.  Finally, although the Veteran is currently 
unemployed, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization during the appeal 
period, to suggest that the Veteran is not adequately compensated 
by the regular Rating Schedule.  In fact, there is no evidence 
that the Veteran's employment has been directly prevented by his 
PTSD.  Thus, there is no evidence to support referring this case 
for an extraschedular evaluation.


ORDER

An initial disability rating of 30 is granted for the Veteran's 
PTSD, subject to the laws and regulations governing the payment 
of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


